Citation Nr: 1757079	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-10 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970.  This matter is before the Board from an appeal of a May 2013 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified in a hearing conducted by videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1. The Veteran was diagnosed with prostate cancer after service.

2. The Veteran was exposed to herbicide agents while serving at Korat Royal Thai Air Force Base (RTAFB), Thailand.

3. The Veteran was presumptively exposed to herbicide agents while serving in the Republic of Vietnam.


CONCLUSION OF LAW

1. The criteria for service connection for prostate cancer have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.1.H.5.b and Part IV.ii.1.H.1.c.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contended that service connection for prostate cancer is warranted on a presumptive basis because he was exposed to herbicide agents while he was stationed at Korat RTAFB in Thailand.  He also claims that he was presumptively exposed to herbicide agents during his active duty service as he had service in the Republic of Vietnam.

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and prostate cancer becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii).  Any length of time in the Republic of Vietnam during the Vietnam era may be sufficient to establish service connection for subsequently-developed diseases based on a presumption of exposure to herbicides.  VA Adjudication Procedures Manual, M21-1, Part IV.ii.1.H.1.c

VA's Compensation and Pension Service has determined that a special consideration of herbicide agent exposure on a factual basis should be extended to Air Force veterans whose duties placed them on or near the perimeters of certain Royal Thai Air Force bases anytime between February 28, 1961, and May 7, 1975 (the Vietnam Era).  The listed Thai military facilities include the Korat RTAFB.  If a veteran's military duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him or her near the air base perimeter, then VA is to concede herbicide exposure on a direct or facts found basis.  VA Adjudication Procedures Manual, M21-1, Part IV.ii.1.H.5.a. 

In this case, the Veteran's DD 214 and service personnel records reflect that he worked in aircraft inertial and radio navigation and that he was stationed at Korat RTAFB from June 1969 to May 1970.   He testified that while stationed at Korat RTAFB, he slept in a bungalow close to the perimeter of the base.  He also testified that he flew missions on an EC-121 airplane and when he was flying back to Thailand, he would stop in Da Nang Air Base for repairs.  The Veteran testified that while his airplane was being repaired, he would stay in Da Nang Air Base for hours or even on at least one occasion overnight in a revetment.  The Board finds his testimony as to his location at the Korat RTAFB and his stopovers in Da Nang to be credible.  As such, the Veteran's exposure to herbicide agents while stationed at Korat RTAFB and while he was at Da Nang Air Base is conceded.

VA medical records indicate that the Veteran was diagnosed with prostate cancer in 2008.  The Veteran underwent a VA medical examination in August 2011 which also confirmed that he was previously diagnosed with prostate cancer.

The Veteran was exposed to herbicide agents while stationed at Korat RTAFB, Thailand and in the Republic of Vietnam, and subsequently manifested prostate cancer after separation from service.  Given these facts, and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for prostate cancer is warranted. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for prostate cancer is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


